Citation Nr: 0317050	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  99-05 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1968 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The veteran subsequently moved 
and his file was transferred to the Los Angeles, California, 
RO.  


FINDING OF FACT

The veteran does not now have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
November 1997 rating decision, December 1998 statement of the 
case, and supplemental statements of the case dated through 
January 2003, the veteran and his representative were 
apprised of the applicable law and regulations and given 
notice as to the evidence needed to substantiate his claim.  
In addition, by a letter dated in May 2001, the RO explained 
the provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claim on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.  He has been specifically 
advised that the evidence that is needed to substantiate his 
claim is medical evidence showing a definite diagnosis of 
PTSD.  In addition, the RO wrote the veteran in November 2002 
requesting information regarding the veteran's claimed 
stressors, as well as his post-service employment history.  
To date, no response has been received from him.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examinations.  Pursuant 
to the VCAA, VA's duty to provide a medical examination or 
obtain a medical opinion is triggered only when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  In this case, a VA examination was 
obtained, with evaluation by both a psychiatrist and a 
clinical psychologist, who performed psychological testing.  
As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination, such that an additional medical examination or 
opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board Remanded this case in February 2001 to ensure 
compliance with the notice and duty to assist provisions of 
the VCAA.  The Board is satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

Service connection for PTSD requires medical evidence 
diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The service medical records are completely negative for 
complaints, clinical findings, or diagnoses indicative of any 
psychiatric disorder.  The veteran's service personnel 
records, however, in recording his "combat history" and 
"expeditions," do state that he "Participated in combat 
operations against the communist insurgent forces in the 
Republic of Vietnam" from October 1969 to September 1970.  
The records do not reflect that he was awarded any medal or 
other decoration indicative of his participation in combat.  
The veteran's military occupational specialty was as an 
engineer equipment operator with the United States Marines.  

In his original claim for VA compensation benefits, the 
veteran stated that he "was exposed to stressful events and 
seen combat and death.  I now experience nightmares."  
Although the RO has requested that he furnish details about 
his claimed stressors, he has not done so.  Further, the 
veteran's representative wrote that he had spoken with the 
veteran, and stated that, "He does not have any specifics on 
a Stressor."  

The veteran was hospitalized at a VA facility in April 1997 
"to rule out partial PTSD and also major depressive 
disorder."  During the hospitalization, he underwent 
psychological testing and extensive clinical evaluation.  The 
summary of the hospitalization states that the veteran failed 
to demonstrate typical PTSD symptomatology, although he did 
exhibit some symptoms of PTSD.  After the evaluation, the 
diagnoses of alcohol dependence and mixed personality 
disorder with PTSD features were established.  

VA outpatient treatment records dated from July 1997 indicate 
that the veteran was irritable, had trouble sleeping, 
demonstrated isolating/distancing behavior, and was 
depressed.  They also note that he had problems with alcohol 
dependence and abuse.  Examiners also recorded diagnoses that 
included PTSD features, rule out PTSD, PTSD, dysthymic 
disorder, and personality disorder.  

A VA compensation examination was conducted in August 1997 by 
a psychiatrist.  A VA clinical psychologist evaluated the 
veteran in November 1997 with psychological testing.  Both of 
those examiners assigned psychiatric diagnoses that were 
essentially identical to those established during the April 
1997 hospitalization.  

In January 2000, the VA psychiatrist who evaluated the 
veteran in August 1997 submitted an addendum to his report, 
confirming the fact that, "although the [November 1997] 
psychological testing showed evidences suggestive of 
Post-Traumatic Stress Disorder, the whole syndrome criteria 
of the condition could not be fully supported.  Therefore, 
Post-Traumatic Stress Disorder as a full syndrome is not 
warranted to be a diagnosis."  

The Board notes that a veteran's participation in combat with 
the enemy establishes, without the necessity for further 
verification, the existence of stressful situations which 
might later result in PTSD.  In this case, the Board is 
unable to determine whether or not the veteran participated 
in combat with the enemy.  Although the statement in his 
personnel records that he "Participated in combat operations 
against the communist insurgent forces in the Republic of 
Vietnam" from October 1969 to September 1970 provides some 
evidence that he did so, the generic nature of the statement, 
spanning the entire period that the veteran was in the 
Republic of Vietnam, detracts from its value in determining 
whether he did, in fact, participate in combat with the 
enemy.  

Nevertheless, the Board need not address that question, 
inasmuch as the record does not establish that the veteran 
now has the claimed disability, PTSD.  The Board recognizes 
that some examiners have noted a diagnosis of PTSD.  However, 
that diagnosis was assigned more as a treatment guide than as 
a definitive diagnosis.  Moreover, other treating clinicians 
assigned different psychiatric diagnoses and even questioned 
whether a diagnosis of PTSD was proper.  But more 
importantly, a VA psychiatrist and a VA psychologist, 
following thorough evaluations and psychological testing, 
although noting that the veteran did exhibit some features of 
PTSD, determined that a diagnosis of PTSD was not warranted.  

Accordingly, weighing all of the evidence, the Board finds 
that the veteran does not currently have PTSD.  Because he 
does not now have the claimed disability, service connection 
is not established.  Therefore, service connection must be 
denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  




ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

